Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No.10,886,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the limitations of the corresponding pending applications in addition to other limitation not included in the pending claims.
Current application
Patent#10,886,753
Claim 1:
A battery controller, comprising: 
a first driving pin, coupled to a charge switch, operable for turning on said charge switch to enable a battery pack to be charged by a power source; 
a second driving pin, coupled to a discharge switch, operable for turning on said discharge switch to enable said battery pack to power a load; and 





A battery controller, comprising: 
a first driving pin, coupled to a charge switch, operable for turning on said charge switch to enable a battery pack to be charged by a power source; 
a second driving pin, coupled to a first discharge switch, operable for turning on said first discharge switch to enable said battery pack to power a first load; 
a third driving pin, coupled to a second discharge switch, operable for turning on said second discharge switch to enable said battery pack to power a second load; and 


The battery controller of claim 1, further comprising: 
a micro controlling unit (MCU) comprising multiple general purpose input/output (GPIO) pins operable for providing a driving signal to control said discharge switch; and 

a voltage shifting unit coupled to said MCU, wherein said voltage shifting unit is operable for shifting a voltage of said driving signal.
Claim 2:
The battery controller of claim 1, further comprising: 
a micro controlling unit (MCU) comprising multiple general purpose input/output (GPIO) pins operable for providing driving signals to control said first discharge switch and said second discharge switch; and 
a voltage shifting unit coupled to said MCU, wherein said voltage shifting unit is operable for shifting voltages of said driving signals.
Claim 3:
The battery controller of claim 1, wherein said communication port comprises two pins for differential communication.
Claim 3:
The battery controller of claim 1, wherein said communication port comprises two pins for differential communication.
Claim 4:
The battery controller of claim of claim 1, wherein said first signal is a clock signal, and wherein a frequency of said first signal is proportional to said first current.
Claim 4:
The battery controller of claim of claim 1, wherein said first signal is a clock signal, and wherein a frequency of said first signal is proportional to said first current.
Claim 5:
The battery controller of claim 1, further comprising: a current sensor, operable for sensing a second current that is generated by a first plurality of battery cells and 

The battery controller of claim 1, further comprising: a current sensor, operable for sensing a second current that is generated by a first plurality of battery cells and 

The battery controller of claim 5, further comprising: a module balance circuit operable for adjusting said second current.
Claim 6:
The battery controller of claim 5, further comprising: a module balance circuit operable for adjusting said second current.

Claim 7:
The battery controller of claim 6, wherein said module balance circuit includes a variable resistor, wherein said battery controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.
Claim 7:
The battery controller of claim 6, wherein said module balance circuit includes a variable resistor, wherein said battery controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.
Claim 8:
The battery controller of claim 5, wherein said battery controller generates said balancing command and transmits said balancing command to said slave controller to increase said first current if said first current is less than said second current.
Claim 8:
The battery controller of claim 5, wherein said battery controller generates said balancing command and transmits said balancing command to said slave controller to increase said first current if said first current is less than said second current.

A battery management system for managing a battery pack comprising a first plurality of battery cells and a second plurality of battery cells, said battery management system comprising: a master controller operable for monitoring and managing said first plurality of battery cells, wherein said master controller consumes a first current from said first plurality of battery cells; and a slave controller operable for monitoring and managing said second plurality of battery cells, wherein said slave controller consumes a second current from said second plurality of battery cells, wherein said master controller comprises: a communication port, coupled to said slave controller, operable for receiving a signal indicating an amount of said second current consumed by said slave controller and operable for transmitting a balancing command to said slave controller to adjust said second current.
Claim 9:
A battery management system for managing a battery pack comprising a first plurality of battery cells and a second plurality of battery cells, said battery management system comprising: a master controller operable for monitoring and managing said first plurality of battery cells, wherein said master controller consumes a first current from said first plurality of battery cells; and a slave controller operable for monitoring and managing said second plurality of battery cells, wherein said slave controller consumes a second current from said second plurality of battery cells, wherein said slave controller is operable for generating a signal indicating an amount of said second current consumed by said slave controller and transmitting said signal to said master controller, and wherein said master controller is operable for adjusting said first current consumed by said master controller and controlling said slave controller to adjust said second current consumed by said slave controller.
Claim 10:
The battery management system of claim 9, further comprising: a first discharge loop comprising a first discharge switch that is configured to be coupled to a first load; and a second discharge loop comprising a second discharge switch that is configured to be coupled to a second load, wherein said master controller is operable for outputting driving signals to 

The battery management system of claim 9, further comprising: a first discharge loop comprising a first discharge switch that is configured to be coupled to a first load; and a second discharge loop comprising a second discharge switch that is configured to be coupled to a second load, wherein said master controller is operable for outputting driving signals to 

The battery management system of claim 10, further comprising: a resistor coupled to said first discharge loop and said second discharge loop for sensing a first discharge current in said first discharge loop and a second discharge current in said second discharge loop, wherein both said first discharge current and said second discharge current flow through said resistor.
Claim 11:
The battery management system of claim 10, further comprising: a resistor coupled to said first discharge loop and said second discharge loop for sensing a first discharge current in said first discharge loop and a second discharge current in said second discharge loop, wherein both said first discharge current and said second discharge current flow through said resistor.
Claim 12:
The battery management system of claim 9, wherein said slave controller comprises: a current sensor, operable for sensing said second current; and a current-controlled oscillator, coupled to said current sensor, operable for generating said signal based on said second current, wherein a frequency of said signal is proportional to said second current.
Claim 12:
The battery management system of claim 9, wherein said slave controller comprises: a current sensor, operable for sensing said second current; and a current-controlled oscillator, coupled to said current sensor, operable for generating said signal based on said second current, wherein a frequency of said signal is proportional to said second current.
Claim 13:
The battery management system of claim 9, wherein said master controller is operable for transmitting a balancing command to said slave controller to adjust said second current.
Claim 13:
The battery management system of claim 9, wherein said master controller is operable for transmitting a balancing command to said slave controller to adjust said second current.
Claim 14:
The battery management system of claim 13, wherein said slave controller comprises: a module balance circuit operable for adjusting said second current 

The battery management system of claim 13, wherein said slave controller comprises: a module balance circuit operable for adjusting said second current 

The battery management system of claim 14, wherein said module balance circuit includes a variable resistor, wherein said slave controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.
Claim 15:
The battery management system of claim 14, wherein said module balance circuit includes a variable resistor, wherein said slave controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over LONCAREVIC (US 2010/0052615 A1, hereinafter LOCAREVIC) in view of YANG et al. (US 2016/0334820 A1, hereinafter YANG).
                  
    PNG
    media_image1.png
    709
    562
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    695
    463
    media_image2.png
    Greyscale

As per claim 1, LONCAREVIC discloses a battery controller, comprising: 
a first driving pin, coupled to a charge switch, operable for turning on said charge switch to enable a battery pack to be charged by a power source (See Fig.1, Item#14, discloses a master sensing and control circuit, which controls a charging switch 22 to enable charging a battery pack comprising a plurality of battery cells 12); 
a second driving pin, coupled to a discharge switch, operable for turning on said discharge switch to enable said battery pack to power a load (See Fig.1, Item#26, disclose a discharge control switch connected to a second driving pin of the master controller 14); and 

YANG discloses a power supply system and power supply method comprising a master controller and a plurality of slave power supply devices, the master controller operable for receiving a first signal indicating an amount of a first current consumed by said slave controller (See Fig.2, step#202, discloses detecting the master current and providing the plurality of slave power signals), wherein the battery controller operable for transmitting a balancing command to said slave controller to adjust said first current (See Fig.2, Step#204 and Par.8, discloses equalizing the current value of the master power signal and the current value of the plurality of slave power signals, this is done via master current equalizing module 14 and slave current equalizing modules 24 and 34).
LONCAREVIC and YANG are analogous art since they both deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LONCAREVIC with that of YANG by monitoring and balancing the currents of the master and slave controllers for the benefit of avoiding overloading one supply over the other when the load demand increases (See Par.20).



As per claims 4-5, LONCAREVIC and YANG disclose the battery controller of claim 1 as discussed above, further comprising: a current sensor, operable for sensing a second current that is generated by a first plurality of battery cells and consumed by said battery controller; and a current-controlled oscillator, coupled to said current sensor, operable for generating a second signal indicating an amount of said second current, wherein said second signal is a clock signal and a frequency of said second signal is proportional to said second current, wherein said first plurality of battery cells is monitored and managed by said battery controller, and wherein said first current is generated by a second plurality of battery cells that are monitored and managed by said slave controller (See YANG, Fig.2, Step#204 and Par.8, discloses equalizing the current value of the master power signal and the current value of the plurality of slave power signals, this is done via master current equalizing module 14 and slave current equalizing modules 24 and 34, the transmission of current as clock signal with frequency proportional to the measured current is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LONCAREVIC and 

As per claim 6, LONCAREVIC and YANG disclose the battery controller of claim 5 as discussed above, further comprising: a module balance circuit operable for adjusting said second current (See YANG, Fig.2, Step#204 and Pars.8 and 43, discloses equalizing the current value of the master power signal and the current value of the plurality of slave power signals, this is done via master current equalizing module 14 and slave current equalizing modules 24 and 34 to ensure that the current is the same, that means if currents are either lowered or increased to match a threshold current determined by the controller).

As per claim 8, LONCAREVIC and YANG disclose the battery controller of claim 5 as discussed above, wherein said battery controller generates said balancing command and transmits said balancing command to said slave controller to increase said first current if said first current is less than said second current (See YANG, Fig.2, Step#204 and Par.8, discloses equalizing the current value of the master power signal and the current value of the plurality of slave power signals).
Claims 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 6,291,972 B1, hereinafter ZHANG) in view of YANG et al. (US 2016/0334820 A1, hereinafter YANG).
As per claim 9, ZHANG disclose a battery management system for managing a battery pack comprising a first plurality of battery cells and a second plurality of battery cells, said battery management system comprising: 

a slave controller operable for monitoring and managing said second plurality of battery cells, wherein said slave controller consumes a second current from said second plurality of battery cells (See Fig.2, Item#24, discloses a slave controller connected to second cell 12), 
wherein said master controller comprises: 
a communication port, coupled to said slave controller, operable for receiving a signal by said slave controller and operable for transmitting a balancing command to said slave controller (See Fig.2, Item#34 and Col.3, lines 50-65, discloses communication signals from between master and slave controllers to assist in balancing the different modules, also Col.4, lines 11-15, disclose having balancing currents drawn from the power supply associated with a particular cell). However ZHANG does not disclose the battery controller operable for receiving a first signal indicating an amount of a first current consumed by said slave controller or that the battery controller operable for transmitting a balancing command to said slave controller to adjust said first current. The use a plurality of battery cells vs a single battery cell for each control module would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the benefit of increasing the output of the power supply.
YANG discloses a power supply system and power supply method comprising a master controller and a plurality of slave power supply devices, the master controller operable for receiving a first signal indicating an amount of a first current consumed by said slave controller (See Fig.2, step#202, discloses detecting the master current and providing the plurality of slave power signals), wherein the battery controller operable for transmitting a balancing command to 
ZHANG and YANG are analogous art since they both deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHANG with that of YANG by monitoring and balancing the currents of the master and slave controllers for the benefit of avoiding overloading one supply over the other when the load demand increases (See Par.20).

As per claim 12, ZHANG and YANG  disclose the battery management system of claim 9 as discussed above, wherein said slave controller comprises: a current sensor, operable for sensing said second current; and a current-controlled oscillator, coupled to said current sensor, operable for generating said signal based on said second current, wherein a frequency of said signal is proportional to said second current (See YANG, Fig.2, Step#204 and Par.8, discloses equalizing the current value of the master power signal and the current value of the plurality of slave power signals, this is done via master current equalizing module 14 and slave current equalizing modules 24 and 34, the transmission of current as clock signal with frequency proportional to the measured current is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHANG and YANG such that the signal is transmitted as a clock signal as an obvious method from limited available options).

.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over LONCAREVIC in view of YANG and in further view of ANDO (US 6,380,763 B1, hereinafter ANDO).
As per claim 2, LONCAREVIC and YANG disclose the battery controller of claim 1 as discussed above, further comprising: a micro controlling unit (MCU) comprising multiple general purpose input/output (GPIO) pins operable for providing a driving signal to control said discharge switch (See Fig.1, Item#14 and 26, disclose a controller providing a discharge control signal to discharge switch). However LONCAREVIC and YANG do not disclose a voltage shifting unit coupled to said MCU, wherein said voltage shifting unit is operable for shifting a voltage of said driving signal.
ANDO discloses a charge switch control circuit comprising a voltage shifting unit coupled to the controller, wherein said voltage shifting unit is operable for shifting the voltage of said driving signals (See Fig.1, Item#401 and Col.3, line 53 to Col.4, line 13).
  LONCAREVIC, YANG and ANDO are analogous art since they all deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LONCAREVIC and YANG with that .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over LONCAREVIC in view of YANG  and in further view of OHMORI (US 2014/0210415 A1, hereinafter OHMORI).
As per claim 7, LONCAREVIC and YANG disclose the battery controller of claim 6 as discussed above, however LONCAREVIC and YANG wherein said module balance circuit includes a variable resistor, wherein said battery controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.
OHMORI discloses an equalization circuit comprising a balance module wherein said module balance circuit includes a variable resistor, wherein said battery controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current (See Pars.67 and 92 discloses the current balance module comprising a variable resistance). 
LONCAREVIC, YANG and OHMORI are analogous art since they all deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by LONCAREVIC and YANG with that of OHMORI by having the current equalizing module as a variable resistor for the benefit of providing a controller equalization circuit that can be adjusted to discharge different amounts of current to enhance the balancing process.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG in view of YANG  and in further view of OHMORI (US 2014/0210415 A1, hereinafter OHMORI).
ZHANG and YANG disclose the battery management system of claim 14 as discussed above, however ZHANG and YANG do not disclose wherein said module balance circuit includes a variable resistor, wherein said slave controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current.
OHMORI discloses an equalization circuit comprising a balance module wherein said module balance circuit includes a variable resistor, wherein said battery controller increases a resistance of said variable resistor to increase said second current if said second current is less than said first current (See Pars.67 and 92 discloses the current balance module comprising a variable resistance). 
ZHANG, YANG and OHMORI are analogous art since they all deal with power supplies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by ZHANG and YANG with that of OHMORI by having the current equalizing module as a variable resistor for the benefit of providing a controller equalization circuit that can be adjusted to discharge different amounts of current to enhance the balancing process.
Allowable Subject Matter
Claims 10-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859    

/EDWARD TSO/            Primary Examiner, Art Unit 2859